Case 8:19-bk-13289-ES   Doc 4 Filed 08/23/19 Entered 08/23/19 16:45:14   Desc
                         Main Document    Page 1 of 5
Case 8:19-bk-13289-ES   Doc 4 Filed 08/23/19 Entered 08/23/19 16:45:14   Desc
                         Main Document    Page 2 of 5
Case 8:19-bk-13289-ES   Doc 4 Filed 08/23/19 Entered 08/23/19 16:45:14   Desc
                         Main Document    Page 3 of 5
Case 8:19-bk-13289-ES   Doc 4 Filed 08/23/19 Entered 08/23/19 16:45:14   Desc
                         Main Document    Page 4 of 5
Case 8:19-bk-13289-ES   Doc 4 Filed 08/23/19 Entered 08/23/19 16:45:14   Desc
                         Main Document    Page 5 of 5
